﻿We take great pleasure in participating in this session of the General Assembly under the wise presidency of Ambassador Shihabi. His election to this high post is a tribute to his country, Saudi Arabia, for the enhanced role it has been playing in international relations, and is at the same time public recognition of his personal and professional qualities as an experienced and accomplished diplomat. He wish him every success in the accomplishment of his mandate and we pledge to him all our cooperation as he discharges his difficult but also noble task.
To his predecessor, Mr. Guido de Marco, we express our appreciation for the dedicated and competent manner in which he led the work of the forty-fifth session.
I should like to take this opportunity to congratulate the Secretary-General, Mr. Javier Perez de Cuellar, on the successes registered in various fields and on his personal commitment to helping find peaceful solutions for international conflicts. Under his leadership the United Nations, after many years of stagnation, has had a productive period in pursuance of its purposes and in the implementation of its principles.
We warmly welcome the admission as new Members of the Organization of the Republic of Korea, the Democratic People's Republic of Korea, Estonia, Lithuania and Latvia, as well as the Federated States of Micronesia and the Marshall Islands. The admission of these seven countries is an important event in international politics which contributes towards the consolidation of the ideal of universality of the United Nations and is the result of the profound political changes that the world has undergone over recent years. 
We are witnessing the dawn of a new era in the life of peoples and in the relations among nations. The world is undergoing profound national changes and adjustments, whose final results will, we hope, be the redefinition of International relations, this time based upon mutual respect, the freedom and self-determination of peoples, respect for the democratic ideal and human rights, and economic cooperation between States. A new international order seems to be taking shape and consolidating after decades of political frustrations and uncertainties inherited from the Second World War.
The relations among States have been in the past, and in large measure still are, very much influenced by the pressure exerted by some countries over others, by the policies of spheres of influence, by violations of fundamental norms governing relations among nations and by economic disparity between the North and the South, which have given rise to enormous poverty and left a sizeable area of the planet economically underdeveloped.
On the other hand, at the national level, the history of the peoples has recorded painful episodes of flagrant violations of fundamental human rights, political repression and the denial of liberty to the citizens. The new world order, which is talked about so much nowadays and which I am sure most of us would like to see taking hold, should be based upon different premises and pursue objectives that more adequately meet the requirements and the humanism of our time.
The ongoing political changes in the world are most encouraging. The upsurge in the affirmation of the right of self-determination and independence of peoples in countries that not long ago felt powerless to assert, their will and give expression to their freedom, as well as the desire for democracy expressed throughout the world, seems to foretell the emergence of this new world. Today more than ever before, democracy is sought after by the peoples of the world, whatever their developmental status, cultural background or history. The indomitable desire for freedom and aspirations to democracy are today shared throughout the world.
In the countries of Eastern Europe, the monolithic power structure which for decades suppressed the legitimate aspirations of their citizens is now falling apart, in the face of the deep desire for freedom and the expressed will of the peoples to take their destinies into their own hands.
In Africa the peoples are becoming restless and reacting against the economic and social backwardness in which they find themselves as a result of, among other factors, negative policies implemented over the years. All over the continent the peoples are clearly demonstrating their willingness to shoulder the responsibility for their destinies, to express their political aspirations in freedom, to redefine their objectives and to rethink their political organisations on the basis of the values of pluralism and respect for the dignity of the human being. 
The recent political changes that took place In Cape Verde are to be viewed within the context of the current social movement for profound political changes in Africa and are part and parcel of the expression of the same desire for liberty and the fruit of the same aspiration of all peoples for real democracy.
Through free and fair democratic elections that reflected the aspirations of its people, Cape Verde has today a government that operates within the confines of democratic institutions and with strict respect for the freedom and political rights of all citizens.
The democratic process taking place in Cape Verde is, because of its seriousness, a valuable contribution to the global effort of democratisation and respect for the liberty and fundamental rights of all human beings.
With the establishment of a democratic society, we believe we have created the conditions that will allow the Cape Verdean people to engage freely and enthusiastically in the building of a better and more just future for itself.
We witness in many countries a climate conducive to human rights violations. Although we all preach adherence to international norms and proclaim the need to protect human rights, the fact of the matter is that we still live in a world where arbitrary imprisonment, torture and the denial of the most fundamental human rights predominate. Every day in various corners of the world there are people who suffer and die at the hands of those who, to preserve the political status quo, disregard the most elementary rights of the citizens.
Unfortunately, the violation of human rights seems to be a universal plague. In countries where a monolithic structure of power predominates, the violation of human rights is normally rooted in a need to preserve political power. In some countries that receive migrant workers - although most of the time governed by democratic regimes - one witnesses violations of human rights on the basis of the discrimination to which those migrant workers fall victim. In some countries with diverse cultural and ethnic groups, violations of human rights are also translated into the denial of rights to the ethnic or cultural minorities.
Any violation of human rights, whether to attain certain political goals or pursue some economic objectives or based on cultural, ethnic or other considerations, should he condemned outright by the United Nations.
We believe that the United Nations should be more active in the search for a solution of .these and other weak areas of our international activity in the protection of human rights. The existing United Nations mechanisms and the current applicable legal instruments deserve a more focused attention on the part of all those who are serious about the protection of human rights as a major endeavour on the United Nations agenda in today's world.
The need for better mechanisms and for more efficient United Nations action in these fields becomes evident in situations of civil war where systematic, gross and generalized violations of human rights assume alarming proportions.
Lately we have witnessed all sorts of crimes against the populations of certain countries torn by civil war, from arbitrary imprisonment to indiscriminate killing. That is even more alarming is that the United Nations witnesses all these crimes, incapable of taking measures to save lives or protect the defenceless population.
Existing United Nations mechanisms are ineffective in coping with such situations. Although the principle of sovereignty of countries is sacred to all of us and one that we staunchly defend, we believe that sovereignty should be seen as a shield to protect the people and not as an instrument, a weapon to be used against their basic rights or to annihilate them.
We believe that the conditions should be created in the United Nations to respond effectively to these unfortunate situations in order to protect defenceless populations and shield them from atrocities. In this context we share the ideas expressed by the Secretary-General in his report on the work of the Organisation.
On the other hand, violations of the rights of minorities are also a source of concern for us. Cape Verde is a country with a homogenous population without any significant cultural or ethnic minorities. We none the less remain sensitive to acts of discrimination against minorities and to any violation of their rights.
We believe that no group, however large, has the right to preach: nor should it have the arrogance to impose less favourable treatment on another group, however small it might be. Every individual, by virtue of his own human nature, is endowed with the same rights and deserving of equal protection irrespective of his birthplace, skin colour, economic condition, ethnic background or political or religious convictions. Here again the United Nations needs to strengthen its existing mechanisms with a view to providing effective protection for minorities.
We hope that the World Conference on Human Rights, scheduled to take place in 1993 in Berlin under the auspices of the United Nations, will help find an answer to these problems. If today democracy seems to be part of our common culture and respect for the protection of human rights deserves the support of all countries, then economic development should equally be a major concern to us all. Democracy and the protection of human rights do not by themselves warrant the much-needed political stability of nations. Democracy and human rights alone cannot ensure the well-being and happiness of peoples and are certainly not a substitute for economic development. Certainly, democracy and the protection of human rights are indispensable conditions for creating a favourable climate for development, but development that is in and of itself an important factor in consolidating democracy also requires human and material resources and a policy aimed at creating a prosperous and wealthy society.
The developing countries have long struggled to create better living conditions for their populations. Many of these countries seem to have lost the struggle owing to various negative factors, among them a negative economic climate, notwithstanding enormous efforts undertaken.
We believe it to be in the interest of the international community that development problems be seen and solved as global problems affecting all of us. There cannot be any doubt today that the poverty of peoples has a direct impact on the environmental conditions which have a negative repercussion on the quality of our lives. On the other hand, underdevelopment and the poverty it generates are a constant source of political and social instability, whose negative impact on the world economy is evident.
We have come to a stage in international affairs where everything seems to depend on everything else. We believe that now that there seems to be a more realistic approach towards dealing with international issues, we should take advantage of this unique historical opportunity to face economic problems that for long have been crippling the political stability and the social fabric of developing nations.
The idea of a new world order requires serious consideration of the economic problems which have plunged millions upon millions of human beings into misery, which have kept the majority of countries in a constant state of political instability, and which have been a negative factor in the process of democratisation.
Here again, we share the view expressed by the Secretary-General that perhaps the time has come to reactivate the process of global negotiations. The reactivation of global negotiations is an issue as momentous as the fact that the poverty affecting a sizeable portion of the world's populations and the underdevelopment of many countries also have harmful consequences - more obvious today than ever before - on the environment.
The neglect of the environment over the centuries and the uncontrolled economic exploitation during past decades have had catastrophic results throughout the world. The danger to the environment that we face today is well documented: rain that does not fall, land that becomes desert,  forests that disappear, species that become extinct, the ozone layer that is depleted, and a host of other environmental problems. These environmental problems require prompt global solutions. The issue of the environment, perhaps more than any other on the international agenda, is a clear example of the necessity to tackle collectively all the global problems we face today.
If we want to find adequate cures for environmental ailments - and we shall have to find them, for what is at stake is our own survival - we should, at the same time, endeavour to solve the economic problems, a main factor in the degradation of the environment. The dangers to the environment have been identified and there is a deep awareness of the necessity to protect the environment. Solutions that are required to correct the mistakes of the past are within our reach. Political courage is, however, necessary to ensure the means and the resources to solve the environmental problems.
The Conference on Environment and Development, to take place in Brazil in 1992, will give us a unique opportunity seriously to evaluate the environmental situation with a view to finding realistic solutions. Cape Verde, a country seriously affected by drought and desertification, attaches the greatest importance to this Conference. The United Nations will have an opportunity there to play an important role in establishing world policies to protect our common environment.
The United Nations is becoming increasingly important in a world where global problems can be only solved through collective decisions. International peace and security depends today more than ever before on collective actions by the United Nations. We rejoice in its increasingly active role in the preservation of the peace and security of nations, particularly the small nations. In this context, it gives us particular satisfaction to see Kuwait today restored as a sovereign and Independent country, in all its dignity. We hope that events like this one, which profoundly shook the world, will never again take place. The Gulf crisis once again emphasised the fundamental and central role of the United Nations as the only guarantor of the sovereignty and independence of nations, as well as the imperative necessity for countries to respect the principle of the non-use of force in their international relations and to observe, at all costs, the United Nations principle of the peaceful settlement of disputes.
The security of Cape Verde, as a small country, as well as that of many other countries Members of the Organisation, depends on respect for, and the increased assertiveness of, international law. For us, strict observance of the Charter principles and norms is of particular significance in creating and preserving a stable world.
In this framework, we feel duty-bound to remind all countries here represented of the untold suffering still being inflicted upon the East Timorese people, whose right of self-determination has been blatantly denied, in flagrant violation of the principles and norms of decolonization. We think it is high time that all peace-loving countries really committed to defending the Charter principles supported the East Timorese people's right of self-determination, with a view to putting an end to the colonial and illegal occupation of this Territory, in accordance with United Nations precepts. We believe that renewed efforts should be made to that end. In this regard, it is our view that countries that bear a special responsibility in the United Nations should play a pivotal role in helping find a United Nations solution for the Timor situation. It will be difficult, especially in the contest of a new world order, for these countries to convince the world that they are serious about ensuring that the principles and norms of the Charter are respected and upheld by all nations if they themselves turn a blind eye to the colonial situation of East Timor.
On the other hand, we are glad to note that a peaceful mechanism has been found for the Western Sahara question. We maintain that the framework for the solution of this question is the one defined in the United Nations peace plan. We believe that for the plan to be fully implemented, an envisaged, the parties concerned should cooperate with the Secretary-General and honour their commitments as well as the results of the referendum, with all its implications. 
The new world that seems to be unfolding before us should be guided by the philosophy of respect for the principles and norms of international law and by the recognition of the role of the United Nations, first and foremost the Security Council, in the settlement of international conflicts.
After the confrontational era that characterised decades of cold war and the ideological warfare that thwarted the important United Nations function of maintaining peace and security, the Security Council is today in a favourable position to become an effective collective instrument to ensure respect for international legality and impose observance of the principles and norms which govern peaceful and harmonious relations among States.
It is evident that today no single country, however developed and whatever its military might, can alone solve the problems that affect all nations. It has become clear that global problems require global responses that can only be found within and through the collective action of the United Nations.
In order to respond promptly and adequately to these and other international needs, the United Nations will have to adapt to the requirements of today's world. This adaptation will call for some concrete reforms in the Organization and its Charter. The need for United Nations reform has already led to some administrative and financial adjustments in its structure and more recently in the functioning of the Economic and Social Council. The increased hope that the peoples of the world seems to place in the United Nations as a forum to solve important problems affecting the world might also require adjustments in its political organs and institutions.
We believe, however, that any United Nations reform should be oriented not towards creating new spheres of influence or ascribing special powers and privileges to certain countries, but should be guided by the objectives of a
new world order based on justice amongst nations, the sovereign equality of all countries, the equal participation of all members in international decisions on collective issues, the protection of States against aggression, and international economic cooperation.
The last decades of this century have spawned many dangerous and complex events - conflicts between states; catastrophic economic situations that have condemned many generations to misery; abuses of and crimes against human rights; political agitation; and permanent world tension under the threat of a nuclear holocaust.
It is satisfying to note today, however, that the last years of the last decade initiated a totally new climate of political detente in the world and brewed a number of political events whose positive effects on the relationship between nations gave a new dimension to the activity of this Organisation and made possible political cooperation between the two major Powers. These developments augur well for our common future, which we hope will be more peaceful and devoted to cooperation between countries.
The international situation unfolding before us seems to announce a new era in our collective endeavours, an era governed by values to be universally observed, such as respect for the political aspirations and self-determination of peoples; collective measures to protect the environment; universal respect for fundamental human rights; increased international economic cooperation; and respect for international law and United Nations decisions. Only a new international order that promotes those values can ensure our collective survival.
